DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner would like to note that the claims are mis numbered in this case.
Therefore, old claims 15-18 are renumbered as claims 16-19, and they are considered as reciting “The electrolyte membrane of claim 15”.
	Old claims 20-23 and 26-28 are renumbered as claims 21-24 and 27-29, and considered as reciting “The electrochemical cell of claim 20”.
	Old claim 24 is renumbered as claim 25, and considered as reciting “the electrochemical cell of claim 24”.
Old claim 25 is renumbered as claim 26, and considered as reciting “the electrochemical cell of claim 25”.
Two old claims 30 are renumbered as claims 31 and 32, and considered as reciting “The process of claim 30”.
Old claim 31 is renumbered as claim 33, and considered as reciting “The process of claim 31”.

Election/Restrictions
Applicant's election with traverse of Group II, claims 15-33 in the reply filed on September 06, 2022 is acknowledged.  The traversal is on the ground that claims 1-14 should also be considered because electrochemical calls include composite anodes and cathodes.  This is not found persuasive because the searches for the composite electrode in Group I (claims 1-14) and the composite electrolyte and electrochemical cell comprising the composite electrolyte do not overlap.
The requirement is still deemed proper and is therefore made FINAL.
Therefore, claims 1-33 are pending, with claims 1-14 withdrawn from consideration as being directed to a non-elected invention.

Claim Objections
Claims 15-33 objected to because of the following informalities: “NB” in claims 15, 20, and 30 should be corrected to read “Nb”.
Claim 32 should be amended to recite “has a thickness (d) and is formed in a pre-designed module with a well-defined geometry”.
Claims 16-19, 21-29, 31, and 33 are objected to as being dependent on the objected claims 15, 20, and 30.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,223,088. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the U.S. Patent No. 11,223,088 claim the same ceramic-polymer electrolyte membrane.
The U.S. Patent No. 11,223,088 claims a ceramic-polymer film comprising a polymer matrix, a plasticizer, a lithium salt, and ceramic nanoparticles of formula Alx Li7-x La3Zr1.75Ta0.25O12 wherein x ranges from 0 to 0.85, (LLZO) wherein the ceramic nanoparticles have diameters of 100 to 2,000 nm, wherein the film has an ionic conductivity of higher that 1x 10-4 S/cm when measured at a temperature in the range of -20oC to 10oC and a conductivity of higher than 1 x 10-3 S/cm when measured at a temperature of 20oC or higher (claim 1).
Alx Li7-x La3Zr1.75Ta0.25O12 meets the limitations for the ceramic material in claims 15 and 17 of the instant application.
Therefore, the ceramic-polymer in claim 1 of the U.S. Patent No. 11,223,088 is equivalent to the ceramic-polymer composite electrolyte membrane in claims 15-17 of the instant application.
	The U.S. Patent No. 11,223,088 further claims that the film has a first surface and a second surface, and the concentration of LLZO nanoparticles in the film increases in the direction from the first surface to the second surface (claim 4), same as in claim 19 of the instant application.

Claims 15, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/390,584 (US 2020/0335814). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the same ceramic-polymer electrolyte membrane.
The copending Application No. 16/390,584 claims a ceramic-polymer film comprising a polymer matrix, a plasticizer, a lithium salt, and Alx Li7-x La3Zr1.75Ta0.25O12 wherein x ranges from 0.01 to 1 (LLZO) nanoparticles with a diameter of 20 to 2,000 nm (claim 1).
Alx Li7-x La3Zr1.75Ta0.25O12 meets the limitations for the ceramic material in claims 15 and 17 of the instant application.
Therefore, the ceramic-polymer in claim 1 of the U.S. Patent No. 11,223,088 is equivalent to the ceramic-polymer composite electrolyte membrane in claims 15 and 17 of the instant application.
The copending Application No. 16/390,584 further claims that the film has a first surface and a second surface, and the concentration of LLZO nanoparticles in the film increases in the direction from the first surface to the second surface (claim 2), same as in claim 19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2020/0335814).
With regard to claim 15, Lin et al. teach a ceramic-polymer film comprising a polymer matrix, a plasticizer, a lithium salt, and Alx Li7-x La3Zr1.75Ta0.25O12 wherein x ranges from 0.01 to 1 (LLZO) nanoparticles with a diameter of 20 to 2,000 nm (abstract, claim 1).
Alx Li7-x La3Zr1.75Ta0.25O12 is a LLZO ceramic material wherein Al and Ta are substituted in Zr sites of Li7La3Zr2O12.
With regard to claim 16, Lin et al. teach that the film has an ionic conductivity of greater than 1 x 10-3S/cm at room temperature (abstract, claim 1).
The ceramic-polymer film of Lin et al. (abstract, par.0008, par.0034-0039) comprises the same components as the ceramic-polymer composite electrolyte membrane of the instant application (see par.00280032 of the specification).
The ceramic-polymer composite electrolyte membrane of the instant application has an ionic conductivity of higher than 1 x 10-4 S/cm when measured in the range of -20oC to 10oC (par.0042).
Therefore, it would be expected that the ceramic-polymer film of Lin et al. has an ionic conductivity of higher than 1 x 10-4 S/cm when measured in the range of -20oC to 10oC.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112. I.SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
With regard to claim 17, Alx Li7-x La3Zr1.75Ta0.25O12 is the claimed ceramic nanoparticle wherein z=0.
With regard to claim 19, Lin et al. teach that the film has a first surface and a second surface, and the concentration of LLZO nanoparticles in the film increases in the direction from the first surface to the second surface (claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0144665) in view of Albano (WO 2018/089430).
With regard to claim 15, Huang et al. teach a solid electrolyte comprising a polymer, a plasticizer, and an electrolyte salt (abstract), wherein the electrolyte salt may be a lithium salt (par.0036).
Huang et al. further teach that the solid electrolyte may include Li7La3Zr2O12 (LLZO) as inorganic additive (par.0038), but fail to teach the size the LLZO particles.
However, Albano teaches that a solid electrolyte may comprise LLZO nanoparticles with an average size of 400 nm (par.00038).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Li7La3Zr2O12 (LLZO) nanoparticles with an average size of 400 nm in the solid electrolyte of Huang et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0144665) in view of Albano (WO 2018/089430) as applied to claim 15 above, and further in view of Zhu et al. (CN 106941190 with attached machine translation).
With regard to claim 19, Huang modified by Albano teach the electrolyte membrane of claim 15 (see paragraph 11 above). The film/membrane has a first surface and a second surface.
Huang et al. and Albano fail to specifically teach that the LLZO nanoparticles are uniformly distributed in a direction from a first surface to a second surface.
However, it is known in the art that LLZO may be uniformly dispersed in solid electrolytes (see Example 2 of Zhu et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain the solid electrolyte of Huang modified by Albano with uniform distribution of LLZO nanoparticles in a direction from a first surface to a second surface.

Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0144665) in view of Gonzalez et al. (“Synergy of Inorganic Fillers in Composite Thermoplastic Polymer/Ionic Liquid/LiTFSI Electrolytes”).
With regard to claims 15, 17, and 18, Huang et al. teach a solid electrolyte comprising a polymer, a plasticizer, and an electrolyte salt (abstract), wherein the electrolyte salt may be a lithium salt (par.0036).
Huang et al. further teach that the solid electrolyte may include Li7La3Zr2O12 (LLZO) as inorganic additive (par.0038), but fail to teach derivatives wherein Al, Ta, or Nb is substituted in Zr sites of the Li7La3Zr2O12.
Gonzalez et al. teach that doping of LLZO via Nb or Ta substitution on the Zr site helps to stabilize the cubic structure and further increase ionic conductivity of LLZO garnets (first paragraph in the left column, second page). Submicron-sized garnet powder of formula Li7La3Zr1.75 Nb0.25O12 has high ionic conductivity (see “Experimental” in the right column, second page).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use submicron-size particles of Li7La3Zr1.75 Nb0.25O12 in the solid electrolyte of Huang et al., in order to take advantage of its high ionic conductivity.
Li7La3Zr1.75 Nb0.25O12 is LLZO wherein Nb is substituted in Zr sites in claim 15.
Li7La3Zr1.75 Nb0.25O12 is AlxLi7-xLa3Zr2-y-z ayNbzO12 in claim 17, wherein x=0, y=0, and z=0.25. 
Li7La3Zr1.75 Nb0.25O12 meets the limitations of claim 18 for a compound of formula Li7La3Zr2-zNbzO12, wherein z=0.25.
The sub-micron range (less than 1,000nm) overlaps the range in claim 15.
Huang et al. further teach that the solid electrolyte forms a film (par.0059).
Therefore, the film comprising the solid electrolyte of Huang modified by Gonzalez is equivalent to the ceramic-polymer composite electrolyte membrane in claims 15, 17, and 18.

14.	Claims 20 and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0144665) in view of Gonzalez et al. (“Synergy of Inorganic Fillers in Composite Thermoplastic Polymer/Ionic Liquid/LiTFSI Electrolytes”) and in further view of Aburatani et al. (US 2018/0138545) or Doi (US 2011/0281160)
With regard to claims 20 and 30, Huang et al. teach a solid electrolyte comprising a polymer, a plasticizer, and an electrolyte salt (abstract), wherein the electrolyte salt may be a lithium salt (par.0036).
Huang et al. further teach that the solid electrolyte may include Li7La3Zr2O12 (LLZO) as inorganic additive (par.0038), but fail to teach derivatives wherein Al, Ta, or Nb is substituted in Zr sites of the Li7La3Zr2O12.
However, Gonzalez et al. teach that doping of LLZO via Nb or Ta substitution on the Ze site helps to stabilize the cubic structure and further increase ionic conductivity of LLZO garnets (first paragraph in the left column, second page). Submicron-sized garnet powder of formula Li7La3Zr1.75 Nb0.25O12 has high ionic conductivity (see “Experimental” in the right column, second page).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use submicron-size particles of Li7La3Zr1.75 Nb0.25O12 in the solid electrolyte of Huang et al., in order to take advantage of its high ionic conductivity.
Li7La3Zr1.75 Nb0.25O12 is LLZO wherein Nb is substituted in Zr sites in claim 15.
The sub-micron range (less than 1,000nm) overlaps the range in claim 15.
Huang et al. further teach that the solid electrolyte forms a film (par.0059).
Huang et al. further teach that the solid electrolyte is used in a battery (par.0002), but fail to teach the claimed electrochemical cell.
However, it is known in the art that a battery comprises a positive electrode layer, a negative electrode layer, and a solid electrolyte. The positive electrode layer may contain a positive electrode active material, a solid electrolyte, a conductive assistant and optionally a binder. The negative electrode layer may contain a negative electrode active material, a solid electrolyte, a conductive assistant, and optionally a binder (par.0119-0120, par.0132, par.0147 of Aburatani et al. or the abstract and par.0041-0042 of Doi).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a battery with the components taught by Aburatani et al. or Doi et al., wherein the solid electrolyte is the solid electrolyte of Huang modified by Gonzalez et al.
The anode active layer and the cathode active layer of Huang modified by Gonzalez and Aburatani or Doi meet the limitations for the electrolyte-infiltrated composite anode and cathode in claim 20.
The battery of Huang modified by Gonzalez and Aburatani or Doi meets the limitations for the electrochemical cell in claim 20, and implies the steps of the process in claim 30.
With regard to claims 22 and 31, Li7La3Zr1.75 Nb0.25O12 is AlxLi7-xLa3Zr2-y-z ayNbzO12, wherein x=0, y=0, and z=0.25. 
With regard to claim 23, Li7La3Zr1.75 Nb0.25O12 meets the limitations for a compound of formula Li7La3Zr2-zNbzO12, wherein z=0.25.
With regard to claims 24-26, the anode active layer and the cathode active layer of Huang modified by Gonzalez and Aburatani or Doi comprise Li7La3Zr1.75 Nb0.25O12.
Li7La3Zr1.75 Nb0.25O12 is LLZO wherein Nb is substituted in Zr sites in claim 24.
Li7La3Zr1.75 Nb0.25O12 is AlxLi7-xLa3Zr2-y-z ayNbzO12 in claim 25, wherein x=0, y=0, and z=0.25. 
Li7La3Zr1.75 Nb0.25O12 meets the limitations of claim 26 for a compound of formula Li7La3Zr2-zNbzO12, wherein z=0.25.
With regard to claim 27, Aburatani et al. teach that the negative active material may be graphite (par.0134).
With regard to claim 28, Aburatani et al. teach that the positive active material may be LiFePO4 (par.0122).
With regard to claim 29, the anode active layer, the cathode active layer, and the electrolyte layer of Huang modified by Gonzalez and Aburatani or Doi comprise the same solid electrolyte.
Huang et al. teach that the polymers in the solid electrolyte are products of a crosslinking reaction (par.0005).
With regard to claim 32, a solid electrolyte layer inherently has a thickness (d).
Huang et al. teach that the solid electrolyte composition forms a film on a PET thin film (par.0059). This is equivalent to a solid electrolyte being formed in a pre-designed module with a well-defined geometry.

Allowable Subject Matter
15.	Claims 21 and 33 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722